NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SYED NAZIM ALI,                                 No. 19-16981

                Plaintiff-Appellant,            D.C. No. 5:19-cv-00509-NC

 v.
                                                MEMORANDUM*
ROBERT HALF INTERNATIONAL, INC.,

                Defendant-Appellee.

                  Appeal from the United States District Court
                     for the Northern District of California
               Nathanael M. Cousins, Magistrate Judge, Presiding**

                            Submitted March 3, 2020***

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Syed Nazim Ali appeals pro se from the district court’s judgment dismissing

his employment action alleging federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under Federal Rule of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See
28 U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Civil Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We

affirm.

      The district court properly dismissed Ali’s claims for disability

discrimination under the Americans with Disabilities Act (“ADA”), failure to

accommodate under the California Fair Employment Housing Act (“FEHA”), and

retaliation under Title VII and FEHA because Ali failed to allege facts sufficient to

state a plausible claim. See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (a plaintiff

fails to show he is entitled to relief if the complaint’s factual allegations “do not

permit the court to infer more than the mere possibility of [the alleged]

misconduct”); Dunlap v. Liberty Nat. Prods., Inc., 878 F.3d 794, 798-99 (9th Cir.

2017) (elements of an ADA disability discrimination claim); Freitag v. Ayers, 468

F.3d 528, 541 (9th Cir. 2006) (elements of a Title VII retaliation claim); Mamou v.

Trendwest Resorts, Inc., 81 Cal. Rptr. 3d 406, 428 (Ct. App. 2008) (elements of a

FEHA retaliation claim); Jensen v. Wells Fargo Bank, 102 Cal. Rptr. 2d 55, 63 (Ct.

App. 2000) (elements of a FEHA failure-to-accommodate claim).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                     19-16981